Case 19-01058 Doc 3 Filed 02/08/19 Entered 02/08/19 14:55:59 Main Document Page 1 of 2
Case 19-01058 Doc 2 Filed 01/31/19 Entered 01/31/19 10:10:32 Summons Page 2 of 2

 

CERTIFICATE OF SERVICE
Tristan Manthe
L, ms a (name). certify that service of this summons and a
copy of complaint was made ebtuary £, 2of7 (date) by:

 

nS Mail service: Regular, first class United States mail, postage fully pre—paid, addressed to:
Tammany Utilities
Attn: Officer, Managing or General Agent
CE Personal Service: By leaving the proces P.O. Box 3500 er or agent of
defendant at: Covington, LA 70434

 

[Residence Service: By leaving the process with the following adult at:

CS Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

(1 Publication: The defendant was served as follows: [Describe briefly]

C State Law: The defendant was served pursuant to the laws of the State of
, as follows: [Describe briefly]

 

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less that 18 years of age
and not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

/ - \ —
Date: 2-7-2 Signature | 7 =

a
i
a
tema ere

 

Business Address:

 

HELLER, DRAPER,

PATRICK, HORN & MANTHEY, L.L.C.
650 POYDRAS STREET STE. 2500
NEW ORLEANS, LA. 70130-6103

 
Case 19-01058 Doc 3 Filed 02/08/19 Entered 02/08/19 14:55:59 Main Document Page 2 of 2
Case 19-01058 Doc 2 Filed 01/31/19 Entered 01/31/19 10:10:32 Summons Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

In re: Bankruptcy Case No.: 17-10353
LMCHH PCP LLC Chapter 11
Debtor

LMCHH PCP, LLC et al Plan Administrator
Plaintiff
vs. Adversary Proceeding No. 19—01058
Tammany Utilities
Defendant

SUMMONS IN AN ADVERSARY PROCEEDING

To: Tammany Utilities

YOU ARE SUMMONED and required to file a motion or answer to the complaint that is attached to this summons
with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the
United States and its offices and agencies must file a motion or answer to the complaint within 35 days.

Address of Clerk:
United States Bankruptcy Court

Eastern District of Louisiana
Hale Boggs Federal Building
500 Poydras Street, Suite B—601
New Orleans, LA 70130

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney (or plaintiff, if unrepresented):
Tristan E, Manthey

Heller Draper Patrick Horn & Manthey LLC
650 Poydras Street

Suite 2500

New Orleans, LA 70130

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, JUDGMENT BY DEFAULT WILL BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

Date of Issuance: January 31, 2019 /s/ Sheila Booth

 

 
 
  
  

    

Och Aree SROYOS

POLG-OLIO" Al gatas AC Ws

Fat

 
